DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent form. yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 12/30/2021. Claims 1-20 are presented for examination. 


Claim Rejections - 35 U.S.C. 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marcinkiewicz et al (U.S. Patent Application 20050212824). 
Regarding claims 1, 19 and 20, Marcinkiewicz et al teaches a method comprising: 
at a device including a display device, non-transitory memory, and one or more processors coupled with the non-transitory memory (i.e. portable electronic device, processor, memory (FIG. 1 elements 100, 120, 130)): 
displaying, via the display device, a user interface including a first user interface element with a first set of display properties and a second user interface element with a second set of display properties (i.e. user interface includes one or more displays 142. Display 142 allows the user to see text, images, menu options, and other device information (FIG. 1 elements 140, 142 and par. 19)); 
detecting a change in one or more of a brightness setting of the display device and an ambient light detected by the device; and 
in response to detecting the change in one or more of the brightness setting of the display device and the detected ambient light detected by the device, changing a respective display property of the first set of display properties of the first user interface element relative to the second set of display properties of the second user interface element in order to change a relative degree of contrast between the first user interface element and the second user interface element (i.e. adjust the display 142 by adjusting one or more display parameters based on the measured ambient light (par. 23-24). Adjust the display contrast by adjusting the font type and/or the font and background color. For example, dependent on the measured ambient light, change the font color to black and the background color to white to provide better display contrast (par. 36). The portable electronic device 100 measures the ambient light LA (block 215). The portable electronic device 100 adjusts the display 142 based on the measured ambient light (block 220) to improve the visibility of the displayed information. To adjust the display, the display contrast may be adjusted. When the display contrast should be adjusted (block 230), contrast controller 156 adjusts the display contrast based on the measured ambient light (block 234) (FIG. 7 and par. 44)).  


Regarding claim 2, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein the change to the respective display property of the first set of display properties of the first user interface element causes the relative degree of contrast between the first user interface element and the second user interface element to decrease in accordance with a determination that the change corresponds to a decrease in one or more of the brightness setting of the display device and the ambient light detected by the device (i.e. a display making use of ambient lighting also loses apparent contrast when the lighting is low again because of non-linear eye response but at low light levels (par. 30)).  


Regarding claim 3, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein the change to the respective display property of the first set of display properties of the first user interface element causes the relative degree of contrast between the first user interface element and the second user interface element to increase in accordance with a determination that the change corresponds to a decrease in one or more of the brightness setting of the display device and the ambient light detected by the device (i.e. when the ambient light brightness decreases from bright to dim, the contrast increases from 19% to 93% (Eq. 1-3 and par. 25-29)).  


Regarding claim 4, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein the change to the respective display property of the first set of display properties of the first user interface element causes the relative degree of contrast between the first user interface element and the second user interface element to decrease in accordance with a determination that the change corresponds to an increase in one P42112USC1/27753-50285C1107or more of the brightness setting of the display device and the ambient light detected by the device (i.e. when the ambient light brightness increases from dim to bright, the contrast decreases from 93% to 19% (Eq. 1-3 and par. 25-29)).


Regarding claim 5, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein the change to the respective display property of the first set of display properties of the first user interface element causes the relative degree of contrast between the first user interface element and the second user interface element to increase in accordance with a determination that the change corresponds to an increase in one or more of the brightness setting of the display device and the ambient light detected by the device (i.e. a display making use of ambient lighting also loses apparent contrast when the lighting is low again because of non-linear eye response but at low light levels (par. 30). Examiner note: the opposite effect also holds, i.e. when the lighting increases, the contrast also increases).  


Regarding claim 6, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein the change to the respective display property of the first set of display properties of the first user interface element causes the relative degree of contrast of a light-colored region to decrease relative to darker portions of the user interface by reducing a brightness of the light-colored region relative to the darker portions of the user interface (i.e. when the brightness of the light region decreases, the contrast also decreases. Compare 2 cases using Eq. 1: (1): brightness of light region Lmax=30 and brightness of dark region Lmin=15: C=100x(30-15)/(30+15)=33.3%. (2): Lmax=25 and Lmin=15: C=100x(25-15)/(25+15)=25% (Eq. 1 and par. 25-26)).  


Regarding claim 7, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein the change to the respective display property of the first set of display properties of the first user interface element causes the relative degree of contrast of a dark-colored region to increase relative to darker portions of the user interface by increasing a brightness of the dark-colored region relative to the darker portions of the user interface (i.e. when the brightness of the dark region increases, the contrast increases. Compare cases (1) and (2): (1): brightness of the dark region Lmax=30 and brightness of the darker region Lmin=15: C=100x(30-15)/(30+15)=33.3%. (2): Lmax=45 and Lmin=15: C=100x(45-15)/(45+15)=50% (Eq. 1 and par. 25-26)).  


Regarding claim 8, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein a magnitude of the change to the relative degree of contrast between the first user interface element and the second user interface element is based at least in part on a size of the first user interface element (i.e. spatial frequency SF is related to contrast. In general, higher spatial frequencies correspond to finer detail in images and text. For example, spatial frequency corresponds to the closest spaced lines in a font. Therefore, a smaller text font requires higher spatial frequencies than a larger text font of the same type. If the contrast is reduced, then only lower spatial frequencies, i.e. larger objects, can be clearly seen on a display (FIG. 3 and par. 24). At small font sizes, i.e. large SF values, an SF change from 20 to 30, i.e. a change of font size of 50%, is related to a contrast change from 19% to 95%, a difference of 76%. Calculating a similar example at large font sizes, i.e. small SF values, an SF change from 10 to 15, i.e. a change of font size of 50%, is related to a contrast change from 2% to 8%, a difference of 6% (FIG. 3 and par. 25-29)).


Regarding claim 9, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein a magnitude of the change to the relative degree of contrast between the first user interface element and the second user interface element is based at least in part on a magnitude of change in the respective display property (i.e. an SF change from 20 to 30, i.e. a change of font size of 50%, is related to a contrast change from 20% to 95%, a difference of 76%. An SF change from 20 to 25, i.e. a change of font size of 25%, is related to a contrast change from 20% to 30%, a difference of 10% (FIG. 3 and par. 25-29)).  


Regarding claim 10, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein a magnitude of the change to the relative degree of contrast between the first user interface element and the second user interface element is based at least in part on a type of content associated with the first user interface element (i.e. adjust the display contrast by adjusting the font type and/or the font and background color. For example, dependent on the measured ambient light, contrast controller 156 may change the font color to black and the background color to white to provide better display contrast (par. 36). If the content window displays content in a color that is similar to the color of the background, for example both are light colors or both are dark colors, Lmin and Lmax values are similar. Therefore the contrast C, which depends on the difference between Lmax and Lmin, is small, and a larger contrast change is needed. If the content window displays content in a color that is different from the color of the background, Lmin and Lmax values are different, the contrast C is larger, and a smaller contrast change is needed (Eq. 1 and par. 24-29)).  


Regarding claim 11, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches P42112USC1/27753-50285C1108displaying, via the display device, a third user interface element with a third set of display properties within the user interface; and 
in response to detecting the change in one or more of the brightness setting of the display device and the detected ambient light detected by the device, maintaining the third set of display properties of the third user interface element relative to the second set of display properties of the second user interface element in order to maintain a relative degree of contrast between the third user interface element and the second user interface element (i.e. adjust the display contrast by adjusting the font type and/or the font and background color. For example, dependent on the measured ambient light, contrast controller 156 may change the font color to black and the background color to white to provide better display contrast (par. 36). Examiner note: adjust only the first user interface element, i.e. the background color. The other user interface elements, i.e. second, third, etc., are not changed).  


Regarding claim 12, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches displaying, via the display device, a third user interface element with a third set of display properties within the user interface; and 
in response to detecting the change in one or more of the brightness setting of the display device and the detected ambient light detected by the device, changing a respective display property of the third set of display properties of the third user interface element relative to the second set of display properties of the second user interface element in order to change a relative degree of contrast between the third user interface element and the second user interface element, wherein the change to the respective display property of the third set of display properties of the third user interface element is inverse to the change to the respective display property of the first set of display properties of the first user interface element (i.e. adjust the display contrast by adjusting the font type and/or the font and background color. For example, dependent on the measured ambient light, contrast controller 156 may change the font color to black and the background color to white to provide better display contrast (par. 36). Examiner note: adjust both the first user interface element, i.e. the change the background color to white, and the other user interface elements, i.e. change the font color of the second, third, etc. user interface elements to black. Scenario: initially the first user interface element background is light blue, the second user interface element text is black, and the third user interface element text is light blue. The adjustment is to change the first user interface element background to white, do not change the second user interface element, and change the third user interface element text to black. The change to the third user interface element text to black is inverse to the change to the first user interface element background to white).  


Regarding claim 13, Marcinkiewicz et al teaches the method of claim 12. Marcinkiewicz et al further teaches wherein, in accordance with a determination that the change corresponds to a decrease in one or more of the brightness setting of the display device and the ambient light detected by the device: 
the change to the respective display property of the first set of display properties of the first user interface element corresponds to increasing a brightness of the dark-colored region relative to the darker portions of the user interface, and 
the change to the respective display property of the third set of display properties of the third user interface element corresponds to reducing a brightness of the light-colored region relative to the darker portions of the user interface (i.e. adjust the display contrast by adjusting the font type and/or the font and background color. For example, dependent on the measured ambient light, contrast controller 156 may change the font color to black and the background color to white to provide better display contrast (par. 36). Examiner note: increase the contrast when the ambient light decreases. Scenario: initially the first user interface element background is light blue, and the third user interface element text is light blue. The adjustment is to change the first user interface element background to white, i.e. increase its brightness, and change the third user interface element text to black i.e. reduce its brightness).  


Regarding claim 14, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein the first user interface element corresponds to one of an affordance background, an icon background, or a content region (i.e. adjust the display contrast by adjusting the font type and/or the font and background color. For example, dependent on the measured ambient light, contrast controller 156 may change the font color to black and the background color to white to provide better display contrast (par. 36)).  


Regarding claim 15, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches wherein the second user interface element corresponds to one of an application window background, a title bar, an icon bar, or a chrome region (i.e. adjust the display contrast by adjusting the font type and/or the font and background color. For example, dependent on the measured ambient light, contrast controller 156 may change the font color to black and the background color to white to provide better display contrast (par. 36)).  

Claim Rejections - 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkiewicz et al in view of Johnson et al (U.S. Patent Application 20150347858). 
Regarding claim 16, Marcinkiewicz et al teaches the method of claim 1. Marcinkiewicz et al further teaches in response to detecting the change in one or more of the brightness setting of the display device and the detected ambient light detected by the device, determining the relative degree of contrast between the first user interface element and the second user interface element (i.e. calculate contrast (eq. 1 and par. 24-29)); 
maintaining the respective display property of the first set of display properties of the first user interface element relative to the second set of display properties of the second user interface element in order to maintain the relative degree of contrast between the first user interface element and the second user interface element (i.e. Examiner note: do nothing); and 
the respective display property of the first set of display properties of the first user interface element is changed relative to the second set of display properties of the second user interface element in order to change the relative degree of contrast between the first user interface element and the second user interface element (i.e. adjust the display contrast by adjusting the font type and/or the font and background color. For example, dependent on the measured ambient light, contrast controller 156 may change the font color to black and the background color to white to provide better display contrast (par. 36). Examiner note: change background brightness properties to improve the contrast).  
Marcinkiewicz et al doesn’t expressly teach determining whether the relative degree of contrast breaches a contrast threshold; 
in accordance with a determination that the relative degree of contrast between the first user interface element and the second user interface element does not breach the contrast threshold, maintaining the respective display property; and 
wherein the respective display property in accordance with a determination that the relative degree of contrast between the first user interface element and the second user interface element breaches the contrast threshold.  
Johnson et al teaches determining whether the contrast breaches a contrast threshold; 
in accordance with a determination that the contrast does not breach the contrast threshold, maintaining the respective display property (i.e. a neutral value of an image editing control results in that control making no changes to an image. As all the luminance related image editing controls 212-222 are set to neutral values, the image editing application does not change any of the luminance related aspects of the image (FIG. 2 and par. 33)); and 
wherein the respective display property is changed in order to change the contrast in accordance with a determination that the contrast breaches the contrast threshold (i.e. the "min" function prevents the contrast value from getting too high when the imageContrast is too low. That is, for images with very narrow ranges of gray values, the contrast value is capped at 2*NL(master). The contrast value is tempered to keep it within a desirable range (par. 96-99). When the initial contrast of the image is low, increase the brightness value of the image (par. 140-141)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Johnson et al to modify the display property of the first set of display properties of the first user interface element only if the relative degree of contrast between the first user interface element and the second user interface element breaches the contrast threshold, because doing so would provide a method to use only moderate contrast values which improve the visibility of the displayed information.


Regarding claim 17, Marcinkiewicz et al and Johnson et al teach the method of claim 16, but Marcinkiewicz et al doesn’t expressly teach wherein the contrast threshold corresponds to a lower contrast threshold relative to a predefined contrast window.
Johnson et al teaches wherein the contrast threshold corresponds to a lower contrast threshold relative to a predefined contrast window (i.e. the contrast value is tempered to keep it within a desirable range (par. 99). When the initial contrast of the image is low, increase the brightness value of the image (par. 140-141). Examiner note: the range has a lower limit, i.e. threshold).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Johnson et al to use a lower contrast threshold relative to a predefined contrast window, because doing so would provide a method to use only moderate contrast values which improve the visibility of the displayed information.


Regarding claim 18, Marcinkiewicz et al and Johnson et al teach the method of claim 16, but Marcinkiewicz et al doesn’t expressly teach wherein the contrast threshold corresponds to an upper contrast threshold relative to a predefined contrast window.  
Johnson et al teaches wherein the contrast threshold corresponds to an upper contrast threshold relative to a predefined contrast window (i.e. the "min" function prevents the contrast value from getting too high when the imageContrast is too low. That is, for images with very narrow ranges of gray values, the contrast value is capped at 2*NL(master) (par. 99)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Johnson et al to use an upper contrast threshold relative to a predefined contrast window, because doing so would provide a method to use only moderate contrast values which improve the visibility of the displayed information.



Conclusion

4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CLAUDIA DRAGOESCU/
Primary Examiner, Art Unit 2175
August 12, 2022